DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Claim Objections

Claims 1, 11 and 19 objected to because of the following informalities: 
-- CPUs, GPUs, DSPs -- are abbreviated in claims 1, 11 and 19. Full form should be recited at least on  first use.
Appropriate correction is required.

Specification

The abstract of the disclosure is objected to because of the following:
-- CPUs, GPUs, DSPs -- are abbreviated in the abstract. Full form should be recited at least on  first use.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length.

Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities: 
-- Elastisearch-- should be --Elasticserach -- in ¶ 00044.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings
The drawings are objected to because of the following:

Missing reference number for -- search engine -- in fig. 2.
Missing reference number for -- memory, processor -- in fig. 4.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

learner/instructor module is configured to train in claims 1, 7, 11, 17, 19.
learning agents configured to schedule in claims 1, 4, 6, 11, 14, 16, 19.
handler configured to stagger in claims 2-3, 5, 12-13, 15, 20.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-20 are rejected under 35 U.S.C. 112 (b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or joint inventor regards as the invention.

The following claim language is not clearly understood:

Claim 1 line 5 recites “predictor module” without clearly reciting either the function or structure of the predictor module in the claim 1.
Claim 1 line 7 recites “concepts” without clearly reciting “concept” is referring to what.
Claim 1 line 15 recites “data synchronously pooled”. It is unclear what is being referred as synchronously pooling of data”.
Claim 1 recites different “modules”, “agents” without clearly reciting if these components are software or hardware or combination of software and hardware.
Claim 6 line 2 recites “simulator states” without clearly reciting what defines simulator states or what are different simulator states.
Claim 1 recites a “predictor module” while claim 6 line 4 recites “instructor module for determining a prediction…that offers a best reward”. It is unclear if the instructor module or predictor module is performing prediction. It is also unclear what is the reward or best reward mean corresponding to the simulator.
Claim 8 line 2 recites “like” which is not definite.
Claims 11 and 19 recites elements of claim 1 and have similar deficiency as claim 1. Therefore, they are rejected for the same rational. Remaining dependent claims are also rejected due to their dependency on the rejected independent claims.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 11-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more or integrating into practical application.  

Based upon at least the decision by the United States Supreme Court in Alice Corp. v. CLS Bank Int'l, 134 S. Ct. 2347, 2354 (2014), post-Alice precedential court decisions, and 2019 Revised Patent Subject Matter Eligibility Guidance, claims 1-2, 8-9 and 15-16 are determined to be directed to an abstract idea.  Examples of abstract ideas include at least Mathematical concepts, Mental process and Certain Methods of organizing human activity.

Step 1: 
	Claim 11 recites non-transitory computer-readable medium (“CRM”) including executable instruction, which falls within the “manufacture” category of 35 U.S.C. § 101. Thus, the analysis determines whether the claims recite a judicial exception and fail to integrate the exception into practical application. See Memorandum, 84 Fed. Re. 54-55. If both elements are satisfied, the claims are directed to a judicial exception under the first step of the Alice/Mayo test, See id.

Step 2A, Prong One
Independent claim 11 recites the following steps:

[i]	instantiating an artificial intelligence ("Al") engine with one or more Al-engine modules including an instructor module, a learner module, and a predictor module,
[ii]	wherein, upon execution of the instructor module by a first processor and learner module by a second processor of the one or more processors, the learner module trains a plurality of Al models in parallel on one or more concepts, and 
[iii] 	the instructor module coordinates with a plurality of simulators for respectively training the Al models on the one or more concepts; and 
[iv]	instantiating a plurality of learning agents respectively corresponding to the plurality of Al models, 
[v]	wherein the learning agents process training requests from the instructor module on data from the simulators for training the Al models, 
[vi]	wherein the learner module first trains the Al models on a first batch of like data synchronously pooled in a memory of the learner module with the first processor of the one or more processors, as applicable, and 
[vii]	wherein the learner module subsequently trains the Al models on a second, different batch of like data synchronously pooled in the learner module's memory with the second processor of the one or more processors, as applicable.


The overall process described by steps [ii], [iii] and [v] describes “concepts performed in the human mind” or “observation, evaluation, judgement, opinion.” Memorandum, 84 Fed. Reg, 52. Thus steps [ii]-[iii] recite the abstract concept of [m]ental processes.” Id.
For example, in step [ii], “learner module trains a plurality of Al models in parallel on one or more concepts” is an observation, evaluation, judgment. Similarly, in step [iii], “coordinating the training the Al models on the one or more concepts” is a combination of observation, evaluation, judgement and opinion. Sep [V] also recites similar concepts that requires observation, judgement and opinion.
Thus, claim 11 recites a judicial exception.
Step 2A, Prong Two
Because claim 11 recite a judicial exception, Analysis determines if the claims recites additional elements that integrate the judicial exception into practical application.
In addition to the limitations of claim 11 discussed above that recite the abstract concepts, claim 11 further recites “non-transitory computer-readable medium ("CRM")”, “computer platforms”, “processors including CPUs, GPUs, DSPs, or a combination thereof”. Claim 11 also recites the following step: [i] instantiating an artificial intelligence ("Al") engine with one or more Al-engine modules including an instructor module, a learner module, and a predictor module, [iv] instantiating a plurality of learning agents respectively corresponding to the plurality of Al models, [v] wherein the learning agents process training requests from the instructor module on data from the simulators for training the Al models, [vi] wherein the learner module first trains the Al models on a first batch of like data synchronously pooled in a memory of the learner module with the first processor of the one or more processors, as applicable, and [vii] wherein the learner module subsequently trains the Al models on a second, different batch of like data synchronously pooled in the learner module's memory with the second processor of the one or more processors, as applicable.
The Specification doesn’t provide additional details that would distinguish the additional limitations from a generic implementation of the abstract idea. For example, [i] instantiating an artificial intelligence ("Al") engine with one or more Al-engine modules including an instructor module, a learner module, and a predictor module, according to the specification, includes various modules executing processes running on different processors   ¶ 0028, ¶ 0033, ¶0042 figs. 1-4. AI engine having multiple modules is either equivalent to providing a technological environment or engine to perform certain analysis. Similarly, methods performed by the AI engine can be broadly categorized as generic computing methods as recited in the independent claims. Thus, the AI engine and methods of the AI engine, under broadest reasonable interpretation, do not integrate the judicial exception into a practical application. Specification further discloses non-transitory computer-readable medium including instructions ¶ 0151. Thus, various processors and computer-readable medium do not integrate the judicial exception into a practical application.
Further, the additional limitations reciting [iv] instantiating a plurality of learning agents respectively corresponding to the plurality of Al models, are examples of various processes/server to perform monitoring activity and do not add any meaningful limitations to the abstract idea because these are merely providing the technological environment for implementing abstract idea.
Additional claim elements of [vi] “wherein the learner module first trains the Al models on a first batch of like data synchronously pooled in a memory of the learner module with the first processor of the one or more processors, as applicable,” and of [vii] “wherein the learner module subsequently trains the Al models on a second, different batch of like data synchronously pooled in the learner module's memory with the second processor of the one or more processors, as applicable” are further reciting the data processing associated with the abstract idea recited in the step [ii]-[iii], [v] and doesn’t provide improvement to the existing art and therefore doesn’t integrate the abstract idea into practical application.
Thus, claim 11 is directed to a judicial exception because claim 11 does not recite additional elements that integrate the judicial exception into a practical application.
Step 2B
Because claim 11 is directed to judicial exception, analysis must determine, according to Alice, whether these claims recite an element, or combination of elements that is enough to ensure that the claim is directed to significantly more than a judicial exception. 
The Memorandum, Section III (B) (footnote 36) states:
In accordance with existing guidance, an Examiner’s conclusion that an additional element (or combination of elements) is well understood, routine, conventional activity must be supported with a factual determination. For more information concerning evaluation of well-understood, routine, convention activity, see MPEP 2106.05(d), as modified by the USPTO Berkheimer Memorandum.
The Berkheimer Memorandum, Section III(A)(1) states:
A Specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product, on in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 §U.S.C. 112(a). A finding that an element is well-understood, routine, or conventional cannot be based only on the fact that the specification is silent with respect to describing such element.
Regarding the processors and computer-readable medium, the conventional or generalized function terms by which the computer components are described reasonably indicate that Specification discloses conventional component, and describes the component in a manner that indicates that these elements are sufficient well-known that the Specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. §112(a). See Spec. ¶ 0051 ¶ 0055 ¶ 0151. Further, the Specification does not provide additional details that would distinguish the recited components from generic implementation in the combination. These, these limitations simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
Further, the Specification doesn’t provide additional details that would distinguish the additional limitations as recited in the claim from a generic implementation of the abstract idea. For example, Specification discloses “AI engine” as an engine to train model using simulator ¶ 0005 ¶ 0028, which as recited in the claim could be generic computer performing generic computing methods of data processing under broadest reasonable interpretation of the claim elements. 
Further the additional limitations of [vi] “wherein the learner module first trains the Al models on a first batch of like data synchronously pooled in a memory of the learner module with the first processor of the one or more processors, as applicable”, and [vii] “wherein the learner module subsequently trains the Al models on a second, different batch of like data synchronously pooled in the learner module's memory with the second processor of the one or more processors, as applicable” are examples of performing data processing and has been recognized by court that receiving, processing, and storing data as well as receiving or transmitting data over a network are a well-understood, routine and conventional activities. Mortg. Grader, Inc. v. First choice Loan Servs. Inc., 811 F.3d 1314 (Fed. Cir. 2016) (generic computer components, such as interface, “network”, and “database,” fail to satisfy the inventive concept requirement); see also TLI Commc’ns, 823 F.3d 607; Elec. Power, 830 F.3d at 1350. There is no indication that the recited claim elements override the conventional use of known features or involve an unconventional arrangement or combination of elements such that the particular combination of generic technology results in anything beyond well-understood, routine, and conventional data gathering and output. Alice, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent ineligible abstract idea into a patent-eligible invention.”) See also Customedia Techs. LLC v. Dish Network Corp., 951 F.3d 1359, 1366(Fed. Cir. 2020) (“[T]he invocation of ‘already-available computers that are not themselves plausibly asserted to be an advance…amounts to a recitation of what is well-understood, routine, and conventional.”)(quoting SAP Am., Inc. v. InvestPic, LLC, 898F3.d 1161, 1170 (Fed. Cir. 2018)); and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355(Fed. Cir 2014)(“That a computer receives and sends the information over a network -- with no further specification -- is not even arguably inventive.”).
Thus, Claims 11 is not directed to significantly more than a patent ineligible concept. 
Dependent claim 12 recites handler to schedule the training requests, which itself is combination of observation, evaluation, judgement and opinion and is an abstract idea of mental process.
Dependent claim 13 recites handler to stagger the steps of training cycle, which itself is combination of observation, evaluation, judgement and opinion and is an abstract idea of mental process.
Dependent claim 14 recites agents to track dependencies among data from the plurality of simulators, which itself is combination of observation, evaluation, judgement and opinion and is an abstract idea of mental process.
Dependent claim 15 is directed to checking data size for the batches meet or exceed a threshold, which itself is combination of observation, evaluation, judgement and opinion and is an abstract idea of mental process.
Dependent claim 16 is directed to states of the simulator and prediction that offers a better reward, which itself is combination of observation, evaluation, judgement and opinion and is an abstract idea of mental process.
Dependent claim 17 is directed to updating training parameters, executing different models, tracking progress of training and start/stop training are generic method performed routinely by generic computer and is either provide the technological environment for implementing the abstract idea and/or extra-solution activity that doesn’t make the claim patent eligible.
states of the simulator and prediction that offers a better reward, which itself is combination of observation, evaluation, judgement and opinion and is an abstract idea of mental process.
Thus, claims 11-17 are not patent eligible.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brueckner et al. (US 2016/0078361 A1, hereafter Brueckner)  in view of Scheffler (US 2015/0339570 A1).

Scheffler was cited in the IDS filed on 10/08/2018.


As per claim 1, Brueckner teaches the invention substantially as claimed including an artificial intelligence ("Al") engine resident on one or more computer platforms including one or more processors including CPUs, GPUs, DSPs, or a combination thereof ([0061] fig 1 machine learning services processors 162), comprising: 
one or more Al-engine modules including an instructor module ([0061] fig 1 MLS control plane 180 [0073] fig. 3 MLS control plane components 344), a learner module ([0001] machine learning, artificial intelligence, algorithm, learn from empirical data), and a predictor module ([0055] MLS programming interfaces, predictors [0056] predictions), 
where the learner module is configured to train a plurality of Al models in parallel on one or more concepts ([0003] machine learning algorithm, empirical data, used, training, models, captures key relationships among different variables, data [0133] parallelized training of models), and 
where the instructor module is configured to coordinate with a plurality of simulators for respectively training the Al models on the one or more concepts ([0054] control plane, collection of hardware and/or software entities that are responsible for implementing various types of machine learning functionality on behalf of clients of the MLS, and for administrative tasks not necessarily visible to external MLS clients [0061] fig 1 MLS control plane 180 [0073] fig. 3 MLS control plane components 344 [0003] machine learning algorithm, empirical data, used, training, models, captures key relationships among different variables, data); and 
a plurality of learning agents respectively corresponding to the plurality of Al models (fig 30 models M1…MN i.e. models on server sets SS1…SSN i.e. agents), the learning agents configured to process training requests from the instructor module on data from the plurality of simulators for training the Al models ([00167] fig. 30 scheduling, training and evaluation jobs, data sources 3002A…N training jobs J1..JN model M1…Mn, server set SS1…SSN),
wherein the learner module is further configured to ([0003] machine learning algorithm, empirical data, used, training, models, captures key relationships among different variables, data) 
train the plurality of Al models on a first batch of like data synchronously pooled in a memory of the learner module with a first processor of the one or more processors, as applicable ([0169] fig. 30 training jobs J1…JN of model M1…Mn on server set SS1…SSN, data source 3002A-N, PRNS synchronized [0064] fig. 1 server pool 185 processors 162 [0094] batch mode, static set of data records [0095] fig. 8 MLS control plane, execution mode, batch mode, servers identified, run the model), 
train the Al models on a second, different batch of like data synchronously pooled in the learner module's memory with the first processor of the one or more processors, as applicable ([0169] fig. 30 training jobs J1…JN of model M1…Mn on server set SS1…SSN, data source 3002A-N, PRNS synchronized [0064] fig. 1 server pool 185 processors 162 [0094] batch mode, static set of data records [0095] fig. 8 MLS control plane, execution mode, batch mode, servers identified, run the model), and
 where any software implemented in the Al engine is stored in one or more non- transitory machine-readable mediums in an executable format ([0228] servers, implements, components, machine learning service, computer accessible media, processors, memory), which can be executed by the one or more processors ([0228] processors) and the processing of training requests from the instructor module on data from the plurality of simulators for training the Al models improves a utilization of the instructor module and the first processor of the one or more processors, as applicable, than processing the training requests from a single simulator ([0130] machine learning input data, dividing data set into N subsets, parallel computing, performing multiple parallel training operations for a model [0133] parallelized training of models, overlapping subsets of input data set, train, model, parallel, duration, training operation, overlap, duration, another i.e. improvement due to overlap [0194] machine learning algorithm, job, scheduled, performed in parallel, reduce both the training time and execution time i.e. improve utilization).
Brueckner doesn’t specifically teach simulator.
Scheffler, however, teaches simulator (fig. 76 simulation system 7602).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention was made to combine the teachings of analogous (Brueckner [abstract] Scheffler [0002]) prior art of Brueckner with the teachings of Scheffler of simulation system to improve efficiency (Brueckner [0003] Scheffler [0167] ) and allow plurality of simulator to the method of Brueckner as in the instant invention.

As per claim 2, Brueckner teaches an asynchronous round-robin handler configured to schedule the training requests ([0056] MLS learning workflow, training, asynchronous approach, scheduling, tasks [0057] tasks, requests [0060] number of passes of processing) and coordinate resource utilization of the first processor, from two or more processors being part of the one or more processors ([0182] training cost, execution cost, tradeoff, better processor cache utilization [0195] machine learning service, utilization goals, CPUs), so that the first processor assists in training the Al models in parallel on one or more concepts with the simulators ([0130] machine learning input data, dividing data set into N subsets, parallel computing, performing multiple parallel training operations for a model [0133] parallelized training of models, overlapping subsets of input data set, train, model, parallel fig. 4 resource sets RS1…5).

As per claim 3, Brueckner teaches wherein the asynchronous round robin handler ([0056] MLS learning workflow, training, asynchronous approach, scheduling, tasks) is further configured to stagger steps of a training cycle for each of the Al models using queues that desynchronize ([0056] machine learning workflow, asynchronous approach, scheduling tasks, additional tasks, without waiting for earlier submitted tasks to complete )
 i) simulator experience gatherings ([0065] feedback [0106] MLS, collect, ratings/rankings or other types of feedback), 
ii) prediction requests (fig 40 prediction phase predictions 5072), and 
iii) training requests as categorized by the learning agents to allow data transformation to be handled in an asynchronous way (fig 40  training phase: unprocessed training data set 5002 initial data preparation conversion of categorical variables to numeric/Boolean, normalization 5710, learning iterations 5020 [0110] managed, asynchronously [0219] job, scheduled, asynchronously).  
Scheffler teaches remaining claim elements simulator (fig. 76 simulation system 7602).


As per claim 4, Brueckner teaches wherein the learning agents are further configured to track dependencies of the data from the plurality of simulators for training the plurality of Al models (fig. 30 PRNS 3002A…D training job J1…JN server set SS1…SSN synchronized models M1…M2), which causes keeping streams of the data from the plurality of simulators separated into simulator-specific streams (fig. 43 streaming data sources 5302A…N observation records OR1…N).  
Scheffler teaches remaining claim elements simulator (fig. 76 simulation system 7602).


As per claim 5, Brueckner teaches the asynchronous round robin handler is configured to check data batch sizes for batches of like data synchronously pooled in the learner module's memory to ensure data batch sizes meet or exceed a threshold level before committing any CPU, GPU, or DSP of the one or more processors for training use for the Al models on any of the batches of like data ([0056] MLS learning workflow, training, asynchronous approach, scheduling, tasks [0094] machine learning service, batch mode, set of static data record [0169] fig. 30 training jobs J1…JN of model M1…Mn on server set SS1…SSN, data source 3002A-N, PRNS synchronized [0095] minimum input record group sizes to be used, in response, MLS generate plan for model execution, select the appropriate resources, data set of a 1 million records each).  

As per claim 6, Brueckner teaches wherein each of the learning agents is further configured (fig 3 multi-tenant MLS server pool 322 single tenant server pool 330 ) to track previous and current simulator states of its corresponding simulator such that the previous and current simulator states ([0160] fig. 28 state of PRNG, deterministically initialized or reset using a seed value, sequence of pseudo random number produced, repeatable fig 40 unprocessed training data set 5002 input/dependent var, prepared ORs 5015 learning iterations key feature id, parameter weight) can be provided to the instructor module for determining a prediction for a first simulation from that simulator that offers a best reward (fig. 40 model execution 5040, predictions 5072 [0223] accuracy, predictions, meets, acceptance criteria). 70 033599-0008PD
Scheffler teaches remaining claim elements of simulation from that simulator  (fig. 76 simulation system 7602 [0584] neural processing system, feedback from the simulation system).

  As per claim 7, Brueckner teaches wherein the instructor module is further configured ([0054] control plane, collection of hardware and/or software entities that are responsible for implementing various types of machine learning functionality on behalf of clients of the MLS, and for administrative tasks not necessarily visible to external MLS clients [0061] fig 1 MLS control plane 180 [0073] fig. 3 MLS control plane components 344 [0003] machine learning algorithm, empirical data, used, training, models, captures key relationships among different variables, data) to update training parameters for each of the Al models ([0096]  entity, MLS, models, update attributes [0200] update parameter vector); 
to execute a training curriculum for each of the Al models ([0058] execute model [0188] model’s training phase, completed fig. 38 training phase 3820);
to track a training progress for each of the Al models ([0083] MLS, job monitoring, progress, requests [0106] keeping track, parameters, changed, training iterations); 
to start and stop the training for each of the Al modes ([0221] trainer, begin, learning iterations i.e. start training, [0168] job J1 begun [0169] job J1 completes  ); and 
to control the simulators including which one or more simulators of the plurality of simulators to pause ([0090] scheduled recurring operations [0094] batch mode, predictions, generated, groups, streaming data records as the records are received) until predictions from the predictor module are sent for a corresponding Al model during the training ([0089] results, model executions, predictions, accuracy, stored [0090] model, retrained/re-executed, different input data sets, prediction iterations).  

Scheffler teaches remaining claim elements of control the simulators ([0583] monitoring, input/control, simulation system).

As per claim 8, Brueckner teaches wherein the plurality of simulators for respectively training the Al models on the one or more concepts are a mixture of like simulators randomized at different points in time (fig 30 job scheduler timeline PRNS 3002 training jobs  J of Models M on server set SS [0003] machine learning algorithm, empirical data, training, models, captures, key relationships among different variables), which causes configuring the Al engine for optimized training of the Al models ([0200] optimizations for training linear models).  

As per claim 9, Brueckner teaches wherein the Al engine is configured to train at least 8 of the Al models with a respective number of the simulators on a single-enclosure machine as the one or more computer platforms for the optimized training of the Al models ([0003] machine learning algorithm, empirical data, used, training, models, captures key relationships among different variables, data [0133] parallelized training of models [0224] computing device, uniprocessor, multiprocessor system, including 2/4/8 processors).  

As per claim 10, Brueckner teaches wherein the one or more computing platforms are located on premises of an organization such that ([0071] availability containers, physical premises) 
i) the one or more computing platforms are configurable for one or more users in the organization with at least administrative rights over the one or more computing platforms ([0053] expert users, customize parameters or settings, machine learning tasks [0059] different, permissions, aliases, granted, developers than to the users); 
ii) the one or more users of the organization are able to physically access the one or more computing platforms ([0071] physical premises [0056] programming interfaces, enable users to submit respective requests for several related tasks); and 
iii) the hardware components of the one or more computing platforms are connected to each other through a Local Area Network ("LAN") ([0054] provider network, data centers, i.e. LAN), and the LAN 71 033599-0008PD is configurable such that the one or more users in the organization have a right to control an operation of the LAN ([0097]  permissions, granted, client, authorized, requested operations [0054] provider network, data centers, i.e. LAN [0227] expert user, operations, enhanced security, required).  



Claim 11 recites a non-transitory computer-readable medium ("CRM") including executable instructions with limitations similar to claim 1. Therefore, it is rejected for the same rational.

Claim 12 recites the CRM with limitations similar to claim 2. Therefore, it is rejected for the same rational.
Claim 13 recites the CRM with limitations similar to claim 3. Therefore, it is rejected for the same rational.
Claim 14 recites the CRM with limitations similar to claim 4. Therefore, it is rejected for the same rational.
Claim 15 recites the CRM with limitations similar to claim 5. Therefore, it is rejected for the same rational.
Claim 16 recites the CRM with limitations similar to claim 6. Therefore, it is rejected for the same rational.
Claim 17 recites the CRM with limitations similar to claim 7. Therefore, it is rejected for the same rational.
Claim 18 recites the CRM with limitations similar to claim 8. Therefore, it is rejected for the same rational.

As per claim 19, Brueckner teaches the invention substantially as claimed including an artificial intelligence ("Al") engine resident on one or more computer platforms including one or more processors including CPUs, GPUs, DSPs, or a combination thereof ([0061] fig 1 machine learning services processors 162), comprising: 
one or more Al-engine modules including an instructor module ([0061] fig 1 MLS control plane 180 [0073] fig. 3 MLS control plane components 344), and a learner module ([0001] machine learning, artificial intelligence, algorithm, learn from empirical data), wherein the learner module, upon execution of the learner module by the one or more processors, is configured to train an Al model ([0003] machine learning algorithm, empirical data, used, training, models, captures key relationships among different variables, data [0133] parallelized training of models), 
wherein the instructor module, upon execution of the instructor module by the one or more processors, is configured to coordinate with two or more simulations to train the Al model on one or more concepts on this same Al engine in parallel ([0054] control plane, collection of hardware and/or software entities that are responsible for implementing various types of machine learning functionality on behalf of clients of the MLS, and for administrative tasks not necessarily visible to external MLS clients [0061] fig 1 MLS control plane 180 [0073] fig. 3 MLS control plane components 344 [0003] machine learning algorithm, empirical data, used, training, models, captures key relationships among different variables, data ) and 
an instruction classifier/learning agent configured to group instructions from two or more simulations for training the Al model (fig 30 models M1…MN i.e. models on server sets SS1…SSN i.e. agents training jobs J1…JN i.e. group of instructions ), execute a first group of instructions set by the instruction classifier/learning agent on a first processor, as applicable ([00167] fig. 30 scheduling, training and evaluation jobs, data sources 3002A training jobs J1 model M1, server set SS1 ), 
execute a second group of instructions set by the instruction classifier/learning agent on the first processor, as applicable ([00167] fig. 30 scheduling, training and evaluation jobs, data sources 3002A training jobs J2 model M2, server set SS2 ), and 
where any software implemented in the Al engine is stored in one or more non- transitory machine-readable mediums in an executable format ([0228] servers, implements, components, machine learning service, computer accessible media, processors, memory), which can be executed by the one or more processors and the grouping of instructions from two or more simulations for training the Al model improves a utilization of the74 033599-0008PD instructor module and the first processor of the one or more processors, as applicable, than processing the training requests from a single simulation ( [0133] parallelized training of models, overlapping subsets of input data set, train, model, parallel, duration, training operation, overlap, duration, another i.e. improvement due to overlap [0194] machine learning algorithm, job, scheduled, performed in parallel, reduce both the training time and execution time i.e. improve utilization fig. 30 training jobs J1…JN respective server sets SS1…SSN model M1…MN).  
Brueckner doesn’t specifically teach simulations.
Scheffler, however, teaches simulations (fig. 76 simulation system 7602).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention was made to combine the teachings of analogous (Brueckner [abstract] Scheffler [0002]) prior art of Brueckner with the teachings of Scheffler of simulation system to improve efficiency (Brueckner [0003] Scheffler [0167] ) and allow plurality of simulations to the method of Brueckner as in the instant invention.

Claim 20 recites elements similar to the combination of claim 2 and 3. Therefore, it is rejected for the same rational.

Conclusion

 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chakraborty et al. (US 2012/0310864 A1) teaches adaptive batch mode active learning for evolving a classifier.
Sorensen et al. (US 2014/0302476 A1) teaches computer-aided training systems, methods and apparatuses.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU ZAR GHAFFARI whose telephone number is (571)270-3799. The examiner can normally be reached Monday-Thursday 9:00 - 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai AN can be reached on 571-272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ABU ZAR GHAFFARI
Primary Examiner
Art Unit 2195



/ABU ZAR GHAFFARI/Primary Examiner, Art Unit 2195